Ou Rehearing.
Mr. Justice Moore
delivered the opinion of the court:
On a rehearing of this cause, it is’ claimed that inasmuch as one of the seven thousand five hundred dollar notes of the defendant Ottenheimer was found with other notes of the firm in the bank it must be classed with the unpaid notes due the firm and therefore a part of its assets. The evidence of the plaintiff shows that there has been collected on the notes of the firm forty-four thousand two hundred and eighty-four dollars and ten cents, and.he gives a detailed statement of each note collected and the amount thereof, and shows that the three notes of S. Ottenheimer for seven thousand five hundred dollars each had been paid, and that they formed a part of the amount so collected, thus showing that while the said note is in the bank, it has been paid off and now forms no part of the assets of the firm.
It was made to appear at the former hearing that plaintiff had received only six thousand two hundred and twenty-two dollars and ninety-six cents. He testifies that he kept the books and made the entries to February, *2741887. By his own entries, he is charged in the ledger with nine thousand one hundred and seventy-two dollars and ninety-six cents and credited with one thousand nine hundred and fifty dollars, and when he struck a balance between these amounts he found it to be six thousand two hundred and twenty-two dollars and ninety-six cents, thereby making a mistake in his favor of one thousand dollars. There are several entries in the ledger after February, 1887, but as the defendants made no proof from the original entries in support thereof, they will not be considered, except in so far as they are admitted by the plaintiff. He is charged in the ledger with having received the proceeds of several notes, and admits that he received the money on the notes of Speelman, Hudspeath, and Weatherby. These notes were for the following amounts: J. Speelman, seven hundred and eight dollars and seventy cents; G. Hudspeath, one hundred and fifty dollars and twelve cents; A. J. Weatherby, eight hundred and thirty-seven dollars and seventy cents,— making a total of one thousand six hundred and ninety-six dollars and fifty-two cents, and in all of eight thousand nine hundred and nineteen dollars and forty-eight cents. He was entitled, after the payment of the debts, to receive one third of the money collected at the commencement of the suit, amounting to seven thousand four hundred and sixty-three dollars and twenty-seven cents, and since he has received eight thousand nine hundred and nineteen dollars and forty-eight cents, this is one thousand four hundred and fifty-six dollars and twenty-one cents more than he was entitled to on account of the collections. It appears that he holds the note of Dan Shaw for three hundred and sixteen dollars and seven cents, which is a part of the thirty-three thousand eight hundred and eighty-eight dollars found to be the total assets of the firm.
It is claimed that the defendants have received more than their share of the amount collected. After the pay*275ment of the debts of the firm there remained a surplus of twenty-two thousand three hundred and eighty-nine dollars and eighty-two cents at the commencement of this suit, of which plaintiff received one thousand four hundred and fifty-six dollars and ninety-one cents more than his share, which must be considered in apportioning his share of the uncollected assets. If the personal property as appraised, and the notes and accounts at their face value, amounting to thirty-three thousand eight hundred and eighty-eight dollars, are in the possession of defendants, they cannot be made chargeable with more than their rightful shares of said surplus, because any amount overdrawn by them must necessarily come from collections on said notes, etc. If, however, it is found that all said notes, accounts, and personal property are not in their possession, and that any collections have been made thereon, or that said personal property has been sold or appropriated, then and in that case they must account to the plaintiff for the deficiency in such assets. It was conceded that plaintiff was entitled to a decree for one third of the real estate of the firm, as described in the pleadings'. The decree awarding plaintiff one thousand four hundred and forty dollars and thirty-one cents heretofore rendered will be set aside, and the cause remanded with directions to appoint a receiver to sell the said notes, accounts, and personal property, and after the payment of the expenses thereon, upon the report of the receiver, a decree will then be entered awarding to plaintiff one third of the net proceeds thereof less one thousand four hundred and fifty-six dollars and twenty-one cents.